Citation Nr: 0413364	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  98-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and S.H.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who served on active duty for training 
from August 1977 to November 1977 and active duty from 
September 1978 to June 1980, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for additional development in 
January 2000, and that development was completed by the RO.  
The case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a back disorder related to his military 
service.

3.  The veteran is not shown by competent medical evidence to 
currently have a skin disorder related to his military 
service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application was 
received in June 1997.  Thereafter, in a rating decision 
dated in August 1997 the benefits were denied.  Only after 
those rating actions were promulgated did the AOJ, in a May 
2003 letter specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that a BVA decision dated in 
January 2000 remanded the case for further development, which 
included notifying the veteran of the need for an opinion 
relating a current disorder to his period of active service.  
That decision also remanded the case for evidentiary 
development, including a request for additional treatment 
records and verification of the veteran's service dates.  In 
addition, the appellant had been provided with a copy of the 
rating decision dated in August 1997, setting forth the 
general requirements of the law, the evidence considered, and 
the reasons why his claims were denied.  The general 
advisement and the pertinent laws and regulations were 
reiterated in a Statement of the Case dated in November 1997 
as well as in a Supplemental Statement of the Case dated in 
September 2003.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant."). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary, and such final decisions are made by the 
Board.  Because the Board makes the final decision on behalf 
of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's Office of General Counsel (OGC) recently issued an 
opinion on the issue of the "fourth element."  In 
VAOPGCPREC 1-2004, the OGC held that the requirement that VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA outpatient records and service 
records.  Although the Board acknowledges the veteran's July 
1999 testimony noting treatment in January 1981 and his July 
2000 statement indicating treatment at a VA clinic from 1994 
to 1996, the Board also observes that a request for all VA 
outpatient treatment records was made in September 1996.  
Another request was made in July 2003 for VA outpatient 
treatment records dated from June 1980 to July 1981.  
However, the search for those particular records was 
negative.  Additionally, VA outpatient records dated in 
January 1996 noted that the veteran was new to the VA system 
other than an emergency room visit in December 1995, had not 
seen a doctor in the past 10 years, and did not have any 
private medical records.  The veteran further stated in 
September 1996 that he had only received treatment at the VA 
hospital, which began in May 1996.

The Board also acknowledges that the veteran has not been 
afforded a VA examination.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have a back injury in 
service, nor has he been shown to have a current back 
disorder.  Additionally, the evidence of record indicates 
that any skin disorder that the veteran may have had in 
service had resolved and that he does not have a current 
diagnosis of a skin disorder.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no current diagnosis for either disorder 
that could be related to any event, injury, or disease in 
service, the Board finds that a VA examination is 
unnecessary.

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence that 
has not been obtained, the Board finds that the record is 
ready for appellate review.  

Background and Evidence

Service records show that the veteran served on active duty 
for training from August 1977 to November 1977 and active 
duty from September 1978 to June 1980.

Service medical records indicate that the veteran was 
afforded an enlistment examination in March 1977 and a 
separation examination in October 1977 during which both 
examiners indicated a normal spine as well as normal skin.  
The veteran did not report a history of recurrent back pain 
or skin disease at the time of these examinations.  In April 
1979, the veteran sought treatment for a rash on his face and 
neck, which was determined to be the result of shaving too 
closely.  The veteran had a follow-up appointment in June 
1979, and the physician noted that there were still a small 
amount of bumps on his neck and face due to shaving.  The 
diagnosis was pseudofolliculitis barbae.  In July 1979, the 
veteran continued to experience a rash with small blemishes 
on his neck that had begun to hurt and requested a shaving 
profile.  The veteran was provided another examination in 
October 1980 in connection with his enlistment into the 
National Guard.  A clinical evaluation once again noted a 
normal spine as well as normal skin and the veteran reported 
no history of recurrent back pain or skin disease.

VA outpatient records dated from January 1996 to August 1996 
document the veteran's treatment for psoriasis and back pain.  
In January 1996, a physician commented that the veteran was 
new to the VA system with his only other encounter being a 
visit to the emergency room in December 1995.  He had not 
been seen by a doctor in the past ten years and did not have 
any private medical records.  The veteran also gave a history 
of low back pain radiating down the back of his right leg in 
December 1995 and indicated that he was again experiencing 
back pain during the last two weeks. The physician noted that 
the veteran's back was nontender to palpation, but did report 
poor back flexion.  He prescribed the veteran medication, 
ordered an x-ray, recommended a follow-up appointment in four 
to six weeks, and referred him to a weight loss dietician.  
He did not include a diagnosis.  In May 1996, the veteran was 
referred to a dermatologist, and it was noted that the he had 
a six-month history of body plaques.  That physician listed 
psoriasis as a new onset diagnosis.

In his claim dated June 1997, the veteran related that a 
bridge fell on him during a training mission with the 1138th 
Eng. B. Co.  He sought treatment for his back and legs 
several times at an aid station, and he was also treated for 
a skin condition at that time.

In a statement dated August 1997, the veteran related that he 
had provided VA with all of the evidence that he had and that 
he had given the dates of when he believed his disorders had 
manifested.  He also stated that his skin disorder had been 
treated as though it was a rash, but it was not documented in 
his medical file.   He further indicated that the post where 
he was treated had closed and that it was impossible for him 
to track down the people that had treated him in service.   

The veteran submitted another statement in August 1997 
indicating that he had previously sent a letter that 
documented everything that happened during his war training 
in Europe in March 1977.  He again commented that his skin 
disorder had been treated as a rash even though it was not 
one, and also related that he was building a bridge when it 
broke and part of it fell on him.  He stated that this 
incident was not documented in his medical file either, even 
though he had had problems since the accident.

In his October 1997 Notice of Disagreement, the veteran once 
again described his claimed accident in service and further 
indicated that a skin disorder showed up two days after the 
incident.  He related that the skin disorder showed up all 
over his body every time he had morning drill or formation.   
He stated that he now required medication and radiation 
treatments for the rest of his life.

In the transcript of the veteran's hearing before the Board 
in July 1999, the veteran testified that he injured his back 
in July and August 1978 and had dislocated a disc.  In this 
regard, he stated that someone had forgotten to put a pin in 
another section of a bridge that he was working on and that 
as a result a piece of the bridge fell on him.  It took six 
men to pull the bridge off of him.  He had injured his back 
and legs and was seen by a medic within a short period of 
time.  At first, he experienced numbness and could not move 
his back or legs.  He was placed on a stretcher, taken back 
to the barracks for treatment, and later had follow-up care.  
An x-ray was not performed, but he was prescribed medication 
and placed on bed rest with traction for six to eight weeks.  
He could not sit or stand too long and could not walk.  As a 
result, he could not fulfill the remainder of his military 
duties and was placed on light work.  He also stated that he 
sought treatment after service in 1980 or 1981 at the VA 
hospital in St. Louis, Missouri and had several follow-up 
appointments over the years.  An x-ray was not performed 
during these visits, but he was prescribed medication.  He 
stated that he only sought treatment from VA doctors and 
never saw a private physician or chiropractor.  He did not 
injure his back again after service, but continued to have 
back pain from the time of his separation until the present 
time.  He indicated that he still took medication for his 
back, but that he was not currently being seen for the 
disorder.  The veteran related that he has not obtained a 
statement from any physician relating an injury in service to 
a current back disorder.  

The veteran also testified that he began experiencing 
problems with his skin about a week after his back injury, 
which was diagnosed as psoriasis and covered his legs, 
buttocks, and waist.  His facial skin also became irritated 
and developed bumps as a result of shaving.  Although he did 
not receive frequent treatment in service, he did indicate 
that he had been treated five or six times in service for a 
skin disorder other than his shaving problem.  He stated that 
his symptomatology went away after a month of treatment, but 
did persist throughout his time in Germany to one degree or 
another.  He testified that his shaving problem had resolved, 
but that he still had a skin disorder affecting his legs, 
buttocks, and waist that has worsened.  He further indicated 
that the skin disorder had resolved by his separation from 
service, but that the disorder returned in January 1981 at 
which time he received treatment for his skin disorder and 
was told that it was the same problem he experienced in 
service.  He indicated that he had been to the VA four or 
five times for follow-up appointments for his skin disorder 
and had received heat treatments and medication.  

In a statement dated March 2000, the veteran related that he 
injured his back in July of 1978 and that his skin disorder 
manifested at the end of that same year.  He also described 
the treatment that he had received.

The veteran submitted another statement in July 2000 noting 
that he received treatment for his skin disorder at a VA 
purple clinic between 1994 and 1996 and that he had been 
taking a muscle relaxant for his back and using an ointment 
on his skin.  

VA outpatient records dated August 1997 to September 2003 
document the veteran's treatment for various disorders, 
including his back pain.  In April 2001, the physician 
indicated that the veteran did not have any difficulty with 
mobility or function skills and did not report any back pain.  
He also reported that the veteran's skin was intact without 
any abnormalities.   His back was noted as being within 
normal limits in October 2002, but he was later diagnosed 
with low back pain in December 2002.  

Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder and a skin disorder.  In this 
regard, he claims that he injured his back and developed 
psoriasis during service and that he currently has back and 
skin disorders related to his symptomatology in service.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service-connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in active military 
service. 38 C.F.R. § 3.303(d) (2003).  In order to prove 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The definition of active military, naval, or air service 
includes three categories of service.  First, it includes 
active duty.  38 U.S.C.A. § 101(24) (A) (West 2002). Second, 
it includes "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24)(B) (West 2002).  Finally, it includes 
"any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty; or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training."  38 U.S.C.A. § 
101(24)(C) (West 2002).

Back Disorder

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has not established service connection for a back 
disorder.  Although the veteran contends that he injured his 
back during service, his service medical records are negative 
for any complaint, treatment, or diagnosis of a back injury.  
The veteran's August 1997 statement indicated that he injured 
his back in March 1977 and he later testified in July 1999 
that he sustained the injury in July and August 1978, but 
service records indicate that he did not have active duty, 
active duty for training or inactive duty training at that 
time.  Additionally, his enlistment examinations in March 
1977 and October 1980 both noted a normal spine, and the 
veteran did not report a history of recurrent back pain at 
the time of those examinations.  Further, even assuming that 
the veteran did injure his back in service, the veteran has 
not been shown to have any current back disorder.  In this 
regard, the veteran has not submitted any medical evidence 
that indicates a current diagnosis of a back disorder, and 
moreover he testified that he was not currently seeing any 
doctor for a back disorder.  Significantly, VA outpatient 
records dated in October 2002 only diagnosed the veteran with 
low back pain.  The Board finds the VA outpatient records to 
be persuasive on the issue of the presence or absence of a 
current disorder.  Simply put, these treatment records 
represent the only post-service medical diagnosis of record 
pertaining to the veteran's back.  However, pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the record fails 
to demonstrate that the veteran currently has a back 
disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a back disorder.  

Skin Disorder

The Board has carefully considered all of the evidence of 
record, but finds that a basis upon which to present service 
connection for a skin disorder has not been presented.  
Although the veteran's service medical records show that he 
was treated for a facial rash due to shaving, diagnosed as 
pseudofolliculitis barbae, from April 1979 to July 1979, 
there were no other complaints, treatment, or diagnosis of a 
skin disorder in service.  In particular, his service medical 
records do not mention psoriasis.  Additionally, the Board 
notes that the veteran stated on numerous occasions that a 
skin disorder developed shortly after his alleged back 
injury.  However, as previously discussed, available service 
records do not show active duty, active duty for training or 
inactive duty training during the claimed date of onset.  The 
Board also observes that the veteran was provided an 
enlistment examination for the National Guard in October 1980 
during which no skin abnormalities were noted, and he did not 
indicate at that time that he had any skin disease.  Thus, it 
appears that any symptomatology he may have experienced in 
service had resolved, which he indicated at his July 1999 
hearing.  

Further, the Board notes that the veteran has not been shown 
to have a current diagnosis of a skin disorder.  In this 
regard, there is no contemporaneous medical evidence of 
record that indicates a current diagnosis of a skin disorder.  
VA outpatient records dated in May 1996 indicated that the 
veteran had a six-month history of body plaques and listed 
psoriasis as a new onset diagnosis.  However, VA outpatient 
records dated from August 1997 to September 2003 do not list 
a diagnosis of any skin disorder.  In fact, a VA physician 
noted in April 2001 that the veteran's skin was intact 
without any abnormalities.  Thus, the medical evidence of 
record does not indicate that the veteran is currently being 
treated for or currently has a diagnosed skin disorder.  As 
previously noted, in the absence of medical proof of a 
present disability in this case, there can be no valid claim. 
See Brammer, supra.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a skin disorder.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder as well as a skin disorder is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he has current back and skin 
disorders related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a back disorder is denied.

Service connection for a skin disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



